Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Registration No. 333-129091 Commission on June 27, 2008 Registration No. 811-02513 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 6 To REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 and Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account C of ING Life Insurance and Annuity Company One Orange Way, Windsor, Connecticut 06095-4774 Depositors Telephone Number, including Area Code: (860) 580-2831 Michael A. Pignatella, Counsel ING US Legal Services One Orange Way, C1S, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective: X immediately upon filing pursuant to paragraph (b) of Rule 485 on pursuant to paragraph (b) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Individual Variable Annuity Contract PARTS A AND B The Prospectus and the Statement of Additional Information each dated April 28, 2008 are incorporated into Parts A and B, respectively, of this Post-Effective Amendment No. 6 by reference to
